Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Arguments
Applicant's amendments, filed 25 January 2021, have been fully considered and found to satisfactorily address the objections to informalities in claims 13 and 23.  The objections to claims 13 and 23 are withdrawn. 
Applicant's amendments and arguments, filed 25 January 2021, have been fully considered and found to satisfactorily address the issues raised with the term “wearable device” (Remarks at page 8).  The 112(f) interpretation is now moot, and withdrawn. 
Applicant’s amendments and arguments, filed 25 January 2021, have been fully considered and found to satisfactorily address the 112(a) and 112(b) issues raised (Remarks at pages 8-10).  The 112(a) and 112(b) rejections are withdrawn. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 2, and its dependent claims, are drawn to the general notion of a head-wearable see-see-through glasses-type display also having two cameras.  
Independent claim 14, and its dependent claims, are drawn to the general notion of a method for a claim 2 apparatus. 
Independent claim 12, and its dependent claim, are drawn to the general notion of a head-wearable see-see-through glasses-type display also having two cameras. 
Independent claim 24, and its dependent claim, are drawn to the general notion of a method for a claim 12 apparatus. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are the independently and differently adjustable zoom levels in the two cameras of claims 2 and 14, and the independently and differently adjustable depths of field in the two cameras of claims 12 and 24, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693